This case is before this court on a motion to dismiss the appeal on questions of law and fact. The action was in chancery.
The transcript of the docket entries shows that trial was had December 17, 1936. Although no decision or judgment appears to have been entered, the plaintiff filed a motion for a new trial.
On May 14, 1937, the motion for new trial was overruled, and judgment entered for defendants. Upon the bottom of the entry there appears: "To all of which the plaintiffs except and give notice of appeal, and the court fixes the appeal bond to be given in the sum of $50."
On June 12, 1937, a notice of appeal on questions of law and fact in proper form was filed and bond given. This was more than 20 days after the judgment.
Even if the statement on the entry was sufficient notice of appeal, which we specifically refrain from so holding, the bond was not given within 20 days of the *Page 448 
judgment, as is jurisdictionally required by Section 12223-6, General Code, which provides:
"Except as provided in Section 12223-12, no appeal shall be effective as an appeal upon questions of law and fact unless and until the order, judgment, or decree appealed from is superseded by a bond in the amount and with the conditions as hereinafter provided, and unless the said bond be filed at the time the notice of appeal is required to be filed."
The motion to dismiss is granted.
Appeal dismissed.
HAMILTON and MATTHEWS, JJ., concur.